department of the treasury internal_revenue_service washington d c date cc dom fs p si uilc number release date memorandum for assistant regional_counsel large case attn from william c sabin jr senior technician reviewer passthroughs special industries branch field service division cc dom fs p si subject this field_service_advice responds to your memorandum dated field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x year year year year date date issues may a taxpayer’s request under revproc_91_51 1991_2_cb_779 to change its method_of_accounting for mortgage sales authorize a change in the taxpayer’s method of amortizing mortgage servicing rights that are stripped coupons under sec_1286 i r c stripped mortgage servicing rights if a taxpayer properly requests under revproc_91_51 to change its method_of_accounting for mortgage sales may the taxpayer use the sum of the years-digits method to amortize its stripped mortgage servicing rights before conclusions yes if a taxpayer properly requests under revproc_91_51 to change its method_of_accounting for mortgage sales the taxpayer has requested in part to change its method of amortizing stripped mortgage servicing rights since stripped mortgage servicing rights must be treated as instruments having original_issue_discount oid a taxpayer’s basis in these rights must be recovered in accordance with the oid rules in the present case the sum of the years-digits method is acceptable for stripped mortgage servicing rights if the taxpayer’s use of this method together with the taxpayer’s accrual of income on the stripped mortgage servicing rights produce a net inclusion of income approximating that which would result under sec_1272 facts like many banks and mortgage lenders x after originating a mortgage sold the mortgage to another party but retained the right to service the mortgage by entering into a mortgage servicing contract under the contract x is paid a fee for performing certain services the normal fee is large enough to cover the servicer’s costs plus a reasonable amount of profit typically a mortgage servicer like x also receives something extra called an excess mortgage servicing fee which is computed by subtracting the interest rate paid to the purchaser of the mortgage from the interest rate collected from the homeowner for tax years before year x a calendar_year taxpayer amortized its excess mortgage servicing rights under the straight_line method pursuant to revproc_91_51 x filed a form_3115 with its year federal_income_tax return to comply with sec_1286 and revrul_91_46 1991_2_cb_358 beginning in year in year x also began to amortize its excess mortgage servicing rights under the sum of the years-digits method over an 8-year life on audit for year through year exam contended that x’s year change in amortization_method was unauthorized on the theory that x had not requested the change examination also contended x had not established that the sum of the years-digits method was an allowable method clearly reflecting income examination accepted the 8-year life as reasonable examination adjusted x’s amortization deductions for years to put the taxpayer on the straight_line method according to page of the request for field_service_advice the mortgage servicing rights involved in this case may have been placed_in_service before year however the chart on page of the request indicates that all or most of the adjustments were made only for mortgage servicing rights that x capitalized beginning in year and later years x sold its mortgage servicing business in year law issue change in method_of_accounting sec_1286 provides rules on the treatment of stripped bonds and stripped coupons revrul_91_46 provides guidance on applying sec_1286 to certain_sales of mortgages when servicing rights are retained in particular revrul_91_46 provides guidance on treating certain mortgage servicing rights as stripped coupons revproc_91_51 provides an exclusive automatic procedure for taxpayers to use in changing their method_of_accounting for sales of mortgages from a method that is inconsistent with the holding of revrul_91_46 to a method consistent with that holding the earliest year for which a change can be made under revproc_91_51 is the taxpayer’s first tax_year ending on or after date the year tax_year if a change under revproc_91_51 is made for the year tax_year the form_3115 must be attached to the taxpayer’s timely filed federal_income_tax return for that year revproc_91_51 explicitly waives the 180-day rule then in effect under sec_1_446-1 changes under revproc_91_51 are made on a cut-off basis that is the change covers only mortgage sales that occur on or after the first day of the year_of_change and does not affect the method_of_accounting for mortgage sales occurring before that first day thus for a calendar_year taxpayer a change under revproc_91_51 cannot affect the taxpayer’s method_of_accounting for any mortgage servicing rights that the taxpayer began to capitalize before year issue switch to the sum of the years-digits amortization_method the tax_court concluded that for property placed into service prior to date sec_167 rendered the accelerated amortization methods provided in sec_167 inapplicable to intangible assets leaving only the straight_line method 110_tc_62 ndollar_figure this office believes that while reasonable allowances does not by code include methods described in paragraph sec_2 and of sec_167 a taxpayer is not precluded from a factual showing that a particular method may be appropriate if the taxpayer does not use a regular_method of accounting or if the method used by the taxpayer does not clearly reflect income taxable_income will be computed in accordance with a method that in the opinion of the secretary does clearly reflect income sec_446 the taxpayer may take a depreciation deduction as a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property_used_in_the_trade_or_business or held_for_the_production_of_income sec_167 depreciation is allowable for certain intangible assets sec_1_167_a_-3 the straight_line method may be used in determining a reasonable allowance for depreciation for any property that is subject_to depreciation under sec_167 and it shall be used in all cases where the taxpayer has not adopted a different acceptable method with respect to such property sec_1_167_b_-1 with respect to the present case the assets at issue are excess mortgage servicing rights these rights are intangible assets and as such are depreciable under sec_167 sec_1_167_a_-3 provides that intangible assets with determinable useful lives are depreciable under sec_167 the issue to be addressed here is whether x’s sum of the years-digits accelerated method_of_depreciation beginning in y is an acceptable method under sec_167 the critical factor in determining whether a particular depreciation method is an acceptable method under sec_167 is whether the method clearly reflects the taxpayer’s income this clear reflection is the basic requirement of sec_446 all depreciation methods are measured against this standard the taxpayer carries the burden of showing that its method clearly reflects income sec_1286 requires that any stripped coupons such as stripped mortgage servicing rights be treated as oid instruments thus oid is to be accrued on stripped mortgage servicing rights and the basis of such rights is to be recovered in accordance with the oid rules under the oid rules the basic method of accruing income is the constant_yield_method of sec_1272 sec_1272 provides special rules for applying this method to debt with principal subject_to acceleration such as mortgages these rules take expected prepayments into account and update the prepayment assumption to reflect actual prepayments sec_1272 became generally applicable to stripped mortgage servicing rights with the enactment of sec_1272 in a taxpayer’s basis in an oid instrument is increased by the amount of oid included in income and decreased by the amount of any payment received from the borrower thus net reductions in basis result from payments that exceed the corresponding oid accrual analysis issue proper change in method_of_accounting as noted above revproc_91_51 provides an exclusive automatic procedure for taxpayers changing their method_of_accounting for sales of mortgages to comply with sec_1286 and revrul_91_46 compliance with sec_1286 includes treating certain mortgage servicing rights as stripped coupons because stripped coupons must be accounted for by accruing income and recovering basis in accordance with the oid rules a method change that is within the scope of revproc_91_51 includes in part a change to amortize stripped mortgage servicing rights in accordance with the oid rules taxpayer x filed a form_3115 with its year return as required by revproc_91_51 assuming that x was within the scope of revproc_91_51 and otherwise complied with revproc_91_51 issues on which we express no opinion we believe x should be considered to have requested a change in amortization_method for stripped mortgage servicing rights that x began to capitalize after year revproc_91_51 does not authorize a change in accounting_method for any servicing rights that a taxpayer began to capitalize before year therefore based on the facts presented we conclude that x did not request a change in accounting_method for any such rights issue switch to the sum of the years-digits amortization_method as noted above sec_1272 did not become generally applicable to stripped mortgage servicing rights until as a result there are no clear standards for applying the oid rules to these rights for prior years such as the years involved in the present case although the sum of the years-digits method ordinarily is not acceptable under the oid rules stripped mortgage servicing rights are a unique type of debt_instrument income received from these rights tends to be heavily front-loaded mortgage prepayments cause income to decrease dramatically over the life of a servicing contract moreover we have no specific information on x’s accrual of mortgage servicing income or on the nature of the underlying mortgages in the present case or their expected or actual rate of prepayment for these reasons and in view of the lack of guidance in effect for the years at issue we cannot conclude that the sum of the years-digits method is necessarily unacceptable in the present case we believe the sum of the years-digits method may be acceptable for stripped mortgage servicing rights for which x properly requested the year change if x’s use of this method together with x’s accrual of income on the stripped mortgage servicing rights produces a net inclusion of income approximating that which would result under sec_1272 generally the net inclusion of income for a debt_instrument under sec_1272 is relatively steady and is not back-loaded x should be required to show that its sum of the years-digits method approximately reflects this result even if the sum of the years-digits method is not acceptable in the present case because of the uncertainty of this issue we believe that x should not be required to use the straight_line method for stripped mortgage servicing rights where a more appropriate method is available and for which it properly requested the year change mortgage servicing income is not received on a straight_line basis although sec_1272 did not generally apply to stripped mortgage servicing rights until it provides the most appropriate method of accruing income and recovering basis for stripped mortgage servicing rights under the oid rules therefore if the sum of the years-digits method is not acceptable in the present case x should be permitted to use the sec_1272 method of accruing income and recovering basis for stripped mortgage servicing rights for which x properly requested the year change case development hazards and other considerations
